 1   ROBERT J. GONZALEZ, ESQ. (SBN 179250)
     LAW OFFICES OF
 2   ROBERT J. GONZALEZ
     P.O. Box 221239
 3   Sacramento, CA 95822
     Phone: (916) 455-9991
 4
     Fax: (916) 455-9992
 5
     Attorney for Defendants
 6
     BENITO MURILLO AND BEATRIZ MURILLO

 7

 8                               UNITED STATES DISTRIC COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10                                     SACRAMENTO DIVISION

11
     MERYL POMPONIO                 )                   Case No.: 2:19-CV-00203-KJM-AC
12                                  )
                   Plaintiff,       )                   STIPULATION TO EXTEND TIME TO
13
                                    )                   RESPOND TO COMPLAINT;
14   vs.                            )                   ORDER
                                    )
15   MAADARANI’S AUTO SALES INC., ET)
     AL.                            )
16
                                    )
17                 Defendants.      )
                                    )
18                                  )
19

20          IT IS HEREBY STIPLUATED subject to approval by the court, Plaintiff and
21   Defendants, through their respective counsel, hereby stipulate to an extension of the time within
22   which the Defendants must file a response to Plaintiff’s Complaint from March 27, 2019, to and
23   including April 24, 2019, or to such other date that the court may order.

24          Good cause exists for granting this extension, as follows: counsel for the parties are

25   actively engaged in productive settlement discussions to reach a settlement of this matter.

26          Plaintiff effected service of the complaint on March 6, 2019.

27          Defendants have obtained no prior extensions of the time within which to file

28   Defendants’ responsive pleadings.

                   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER

                                                    -1-
 1

 2
     Dated: March 21, 2019                LAW OFFICES OF ROBERT J. GONZALEZ
 3

 4
                                          /s/Robert J. Gonzalez
 5                                        ROBERT J. GONZALEZ
                                          Attorney for Defendants
 6
                                          BENITO MURILLO AND BEATRIZ MURILLO
 7

 8

 9
     Dated: March 21, 2019                MALAKAUSKAS LAW, APC
10

11                                        /s/Daniel Malakauskas
                                          DANIEL MALAKAUSKAS
12
                                          Attorney for Plaintiff
13                                        MERYL POMPONIO

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                 STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER

                                            -2-
                                                ORDER
 1

 2
            Pursuant to the parties’ stipulation, IT IS SO ORDERED. Defendant shall answer or
 3   otherwise respond to Plaintiff’s complaint on or before Wednesday, April 24, 2019.
 4   DATED: March 22, 2019.
 5

 6
                                                  UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                   STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT; ORDER

                                                   -3-
